     JAIME A. LEANOS, ESQ. (159471)
1    Law Offices of Morales & Leanos
     75 East Santa Clara Street, Suite 250
2    San Jose, CA 95113
     Telephone Number: (408) 294-6800
3    Facsimile Number: (408) 294-7102
     E-Mail Address: jleanoslaw@pacbell.net
4
     Attorney for Plaintiff JACOB BENJAMIN FLORES
5
6    RICHARD DOYLE, City Attorney (88625)
     NORA FRIMANN, Assistant City Attorney (93249)
7    CHRISTIAN B. NIELSEN, Chief Deputy City Attorney (87972)
     KATHRYN J. ZOGLIN, Senior Deputy City Attorney (121187)
8    Office of the City Attorney
     200 East Santa Clara Street, 16th Floor
9    San José, California 95113-1905
     Telephone Number: (408) 535-1900
10   Facsimile Number: (408) 998-3131
     E-Mail Address: cao.main@sanjoseca.gov
11
     Attorneys for Defendants
12   MARK MINTEN, Individually and as an
     Officer of the San Jose Police Department;
13   TYLER MORAN, Individually and as an
     Officer of the San Jose Police Department;
14   and CHRISTINA JIZE, Individually and as
     an Officer of the San Jose Police Department
15
16
                                   UNITED STATES DISTRICT COURT
17
                                         COUNTY OF SANTA CLARA
18
                                            SAN JOSE DIVISION
19
      JACOB BENJAMIN FLORES,                           Case Number: 5:18-cv-07329-SVK
20
                            Plaintiff,                 JOINT STIPULATION TO AMEND
21
                                                       COMPLAINT AND [PROPOSED
                    v.                                 ORDER]
22
      MARK MINTEN, INDIVIDUALLY AND
23    AS AN OFFICER OF THE SAN JOSE
      POLICE DEPARTMENT, TYLER MORAN,
24    INDIVIDUALLY AND AS AN OFFICER
      OF THE SAN JOSE POLICE
25    DEPARTMENT, CHRISTINA NICOLE
      JIZE, INDIVIDUALLY AND AS AN
26    OFFICER OF THE SAN JOSE POLICE
      DEPARTMENT and DOES 1-10,
27    INCLUSIVE,
28                          Defendant(s).
                                              1
     JOINT STIPULATION TO AMEND COMPLAINT AND [PROPOSED ORDER]        Case No. 5:18-cv-07329-SVK
            WHEREAS, on October 23, 2019, the parties participated in a Settlement Conference before
1
     Magistrate Judge DeMarchi; and
2
            WHEREAS, the parties agreed that Plaintiff would amend the Complaint to add the City of
3
     San José as a defendant and to dismiss the currently named Defendant San José Police Officers as
4    defendants with prejudice. A true and correct copy of the proposed First Amended Complaint is
     attached hereto as Exhibit A.
5
6           The parties to this action, acting through counsel and pursuant to Rule 15(a)(2) and Rule
     41(a)(1)(A)(ii) of the Federal Rule of Civil Procedure, hereby agree and stipulate:
7
8           The complaint in this action is amended to add the CITY OF SAN JOSE as a defendant; and

9           Defendants MARK MINTEN, INDIVIDUALLY AND AS AN OFFICER OF THE SAN
10   JOSE POLICE DEPARTMENT, TYLER MORAN, INDIVIDUALLY AND AS AN OFFICER OF
     THE SAN JOSE POLICE DEPARTMENT, CHRISTINA NICOLE JIZE, INDIVIDUALLYAND
11   AS AN OFFICER OF THE SAN JOSE POLICE DEPARTMENT, are hereby dismissed as
12   defendants in this case with prejudice.

13
14   IT IS SO STIPULATED.
                                                      LAW OFFICE OF MORALES & LEAÑOS
15
16
17   Dated: December 11, 2019                         By: /s/ Jaime A. Leaños
                                                              JAIME A. LEAÑOS
18
                                                      Attorney for Plaintiff JACOB BENJAMIN
19                                                    FLORES

20
21                                                       RICHARD DOYLE, City Attorney
22
                                                         By: _/s/ Kathryn J. Zoglin___
23                                                               KATHRYN J. ZOGLIN
     Dated: December 11, 2019                                    Senior Deputy City Attorney
24
                                                         Attorneys for MARK MINTEN, Individually
25                                                       and as an Officer of the San Jose Police
                                                         Department; TYLER MORAN, Individually and
26                                                       as an Officer of the San Jose Police Department;
                                                         and CHRISTINA JIZE, Individually and as an
27                                                       Officer of the San Jose Police Department
28

                                              2
     JOINT STIPULATION TO AMEND COMPLAINT AND [PROPOSED ORDER]             Case No. 5:18-cv-07329-SVK
1           I attest defense counsel has read and approved this document and given consent
2    to the filing of the same with the Court.
3
4    Dated: December 11, 2019              LAW OFFICES OF MORALES & LEAÑOS
5
6                                                     By: /s/ Jaime A. Leaños
7                                                            Attorney for Plaintiff

8
9
10                                       [PROPOSED]ORDER
11
12          Having reviewed the above stipulation and good cause appearing therefore, IT IS HEREBY
     ORDERED that the Plaintiff may file his proposed First Amended Complaint, attached hereto as
13
     Exhibit A.
14
15
     IT IS SO ORDERED:
16
17
18
     Dated: December 12, 2019                           By: _______________
19                                                            HON. SUSAN VAN KEULEN
                                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                              3
     JOINT STIPULATION TO AMEND COMPLAINT AND [PROPOSED ORDER]            Case No. 5:18-cv-07329-SVK
